DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/22 has been entered.
	Receipt is acknowledged of amendment, remarks filed on 8/30/22. Claim 5 is canceled and claim 23 is added as per applicant’s amendment dated 8/30/22.
Status of claims 
Claims 1-4 and 6-23 are pending in the application.
Claim 5 is canceled.
Claims 14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/29/21.
Claims 1-4, 6-13, 15-19, and 21-23 are examined in the application.
Specification has been amended to name the proper name for the trade mark.
					Withdrawn Rejections

	In view of amending by deleting “about” for carbon atoms, rejection of Claims 6, 9 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn.
In view of incorporating the limitation of claim5 into claim 1, rejection of Claims 1-2, 4, 6-8, 10, 12 and 21-22 under 35 U.S.C. 102(a) (1) as being anticipated by U.S. Patent 5,696,069 (‘069) is hereby withdrawn.
  In view of incorporating claim 5 into claim 1, rejection of claims 1-2, 4-13, 16-19 and 21-22  under 35 U.S.C. 103 as being unpatentable over the combination of  U.S. Patent 5,696,069 (‘069) and US 2014/0154200 (‘200) and  US 2012/0021025 (‘025) and rejection of claims 1-4, 6-13, 15-19 and 21-22 under 35 U.S.C. 103 as being unpatentable over the combination of  U.S. Patent 5,696,069 (‘069) and US 2005/0164896 (‘896) US 2012/0021025 (‘025) is also withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is written description rejection
 Claim 1 recites:

    PNG
    media_image1.png
    240
    469
    media_image1.png
    Greyscale

Claim 16 recites:

    PNG
    media_image2.png
    98
    449
    media_image2.png
    Greyscale

Claim 23 recites:

    PNG
    media_image3.png
    103
    467
    media_image3.png
    Greyscale

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").
There is no description for the species which are drawn to polyether end capped by fatty acid ester with 80-660 polypropylene glycol units (claim 16) or 100-300 units of a combination of polyethylene glycol and polypropylene glycol units which are part of ingredient (c ) drawn to nonionic thickener.
Instant specification at page 12 last paragraph and page 13, ll. 1-5 describes the species for polyether end capped by fatty acid ester with polyethylene glycol units.
There is no description for even one species under polyether end capped by fatty acid ester with polypropylene glycol units. 
Therefore, instant specification does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention drawn to transparent cosmetic cleansing compositions drawn to ingredients a-d, where in b is a nonionic thickener, which is polyether end capped by fatty acid ester with polypropylene glycol units.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 claims 1-40 pbw of ingredient b) and claim 4 claims 0.1-10 pbw of ingredient b). The value 0.1 – 0.99 is outside the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-12, 16-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO 02/36081 (‘081) and U.S. Patent 5,696,069 (‘069) and US 2012/0021025 (‘025).
WO ‘081 teaches at page 1, ll. 1-5, compositions containing silicone oils (claim 19 having additional oil which is silicone oil) and alkyl ether carboxylate which form optically active transparent compositions that are useful… as shampoo (reads on claimed cosmetic cleansing compositions… wherein the compostion is a transparent). WO ‘081 at page 6, last paragraph teaches that that the compositions may contain other surfactants such as non-ionic surfactant and also amphoteric surfactants and at page 7, teaches adding alkyl sulfobetaines called sultaines, which is claimed in the instant application under b) (claim 1) and the amount is 4-8% for amphoteric surfactant and the claimed amount 1-40 parts by weight 0.1-10 parts by weight (claim 4) overlaps with the amount taught by WO. WO at page 7, last paragraph teaches adding vegetable oil and at page 8, line 5 teaches amount, which is 2-6%. Vegetable oil is claimed as “at least 0.3 pbw” and instant application teaches at page 8, ll. 2-5 the amount 0.5-5 pbw and it overlaps with the amount taught by WO.  Vegetable oil is claimed under a) of claim 1.  WO document at page 10, teaches adding non-ionic type thickeners and describes PEG 150 distearate and PEG -160 sorbitan isostearate and this is claimed in the instant application under c) which is a non-ionic thickener which is polyether end capped by fatty acid esters with said polyether including at least 50 polyethylene glycol units of claim 1 and 80-600 polyethylene glycol units of claim 16 and the fatty acid moiety has 18 carbons atoms and this is within 8-40 carbon atoms of claim 6 and within 12-22 carbon atoms of claim 17. Example 1 exemplifies cyclomethicone (silicone oils of claim 19), jojoba oil (vegetable oil of claim 1), PEG -150 distearate (nonionic thickener) and sodium chloride. WO document at page 5, teaches that “optically transparent” means the that the transmission of the composition in the visible region is at least 95% (claims 21-22). 
The difference between WO document and instant application is WO does not teach the solubilizer drawn to ingredient d).
Patent ‘069 teaches personal foaming cleaning compositions and discloses under example 5 avocado oil (0.8%) and this reads on a) which is one or more vegetable oil(s), in an amount of at least 0.3 pbw relative to the total weight of the composition “ and also discloses, lauryl hydroxy sultaine (0.7%)  and this reads on b) under at least one sultaine surfactant, and the amount is within “from about 1 pbw to about 40 pbw “ and this reads on claim 2 drawn to  first formula and the  amount is within the amount of claim 4, which is 0.1 to 10 pbw and this example also discloses PEG 20 sorbitan isostearate (0.9%) and also discloses PEG 18 glyceryl oleate/cocoate (0.6%) and this reads on d)  at least 0.1 pbw, relative to the total weight of the composition, of a non-ionic solubilizer which is a mono- or poly- alkyl or alkenyl ester of an alkoxylated fatty acid, with said fatty acid being a saturated or unsaturated hydroxylated (C8-C22) fatty acid and reads on claims 7-8. Ethoxylated soybean glycerides reads on conditioning agent of claim 10 and the weight ratio of oil to solubilizer is 1.66 (jojoba oil 1% exemplified in WO document and the solubilizer is 0.6 and the ratio of oil to nonionic solubilizer is 1.66 and this is within the ratio range of claim 12. Patent ‘069 exemplifies avocado oil (0.8%) and amount of solubilizer is 0.6% and the ratio is 1.33 and this is also within the ratio range of claim 12.
Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent compositions of WO comprising vegetable oils and silicone oils and nonionic thickener and sultaine surfactant by adding the nonionic solubilizer of patent ‘069 which also teaches personal cleaning compositions. The idea of combining the ingredients flows logically from the art since all the ingredients claimed are drawn to cleaning compositions. This is a prima facie case of obviousness.
Claims 3, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO 02/36081 (‘081) and U.S. Patent 5,696,069 (‘069) as applied to claims 1-2, 4-12, 16-17, 19 and 21-22 above, and further in view of US 2005/0164896 (‘896).
WO document and patent ‘069 teaches sultaine surfactant but not the sultaine surfactant of claim 3. Patent ‘069 teaches conditioning agent but not cationic conditioning agent of claim 18.
US ‘896 teaches mild viscous cleansing compositions and with versatile compatibility and enhanced conditioning and at ¶ [0018] teaches from about 2 to about 7 % of a hydroxy sultaine surfactant and at ¶¶ [0034-0035] teaches:

    PNG
    media_image4.png
    317
    363
    media_image4.png
    Greyscale

US ‘596 under table 1A teaches:

    PNG
    media_image5.png
    363
    439
    media_image5.png
    Greyscale




 

    PNG
    media_image6.png
    258
    283
    media_image6.png
    Greyscale
 
Cocoamidopropyl hydroxy sultaine  in example 1A reads on  claim 1 1) under sultaine surfactant , reads on claim 2 second formula wherein m is 3,  R1 is  unsubstituted alkyl group having 11 carbon atoms and R2 and R3 are alkyl group having 1 carbon atom and reads on claim 3, wherein R1 is residue of  a fatty acid and R2 and R3 are alkyl group having 1 carbon atom and reads on claim 15, wherein R2 and R3 are methyl groups  (claim 15)and the amount  4% is within “from about 1 pbw to about 40 pbw “and the  amount is within the amount of claim 4, which is 0.1 to 10 pbw. Example 1A exemplifies PEG-150 distearate and the polyethylene glycol units are 150 and meets the limitation of claim 1, and the amount is 0.3 % and meets the limitation of claim1 and also meets the limitation of claim 6, and example 1A has silicone micro emulsion and this reads on claim 11 for additional oil and reads on claim 19, wherein the oil is silicones. Polyquaternium JR reads on the claimed conditioning agent of claim 10 and reads on claim 18 for cationic conditioning agent. 
Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent compositions of WO comprising vegetable oils and silicone oils and nonionic thickener and sultaine surfactant  and substitute the sultaine surfactant with sultaine surfactant  of US ‘896 and adding the nonionic solubilizer of patent ‘069 which also teaches personal cleaning compositions and add conditioning agent exemplified  with the reasonable expectation of success that the modified compositions are not only useful for cleansing but also conditioning the hair. This is a prima facie case of obviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO 02/36081 (‘081) and U.S. Patent 5,696,069 (‘069) as applied to claims 1-2, 4-12,16-17, 19 and 21-22 above, and further in view of US 2012/0021025 (‘025).
US ‘025 teaches aqueous compostion suitable as shampoos (claimed cosmetic cleansing compositions) and under abstract teaches the compositions comprise an oil that provides interesting treatment to damaged hair (abstract) and at ¶ [0117] teaches electrolytes and at ¶ [0119] teaches the amount which is 0.1-10% (claim 13). The claimed amount less than 3pbw is within the amount taught by US ‘025.
   US ‘025 at ¶ [0115] teaches the amount of amphoteric or zwitterionic surfactant as 0.1- 10%  and at ¶ [0113] describes amphoteric or zwitterionic surfactant and describes sultaine surfactant and cocamidopropyl hydroxy sultaine (sultaine surfactant) at page 7, col.1, line 8 of ¶ [0113] and  page 7, col.2, ll. 16-17 and 21 for other sultaine surfactant (claims 1-3) and  at ¶ [0185] teaches vegetable oils [0185]; and at ¶ [0120] teaches oil which can be silicone oil or mineral oils (claims 11 and 19) and at ¶ [0127] teaches that the silicone oil is microemulsion.
 Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent compositions of WO comprising vegetable oils and silicone oils and nonionic thickener and sultaine surfactant by adding the nonionic solubilizer of patent ‘069 which also teaches personal cleaning compositions and add the electrolytes taught in analogous cleaning compositions. The idea of combining the ingredients flows logically from the art since all the ingredients claimed are drawn to cleaning compositions. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619